     Case: 1:19-cv-06374 Document #: 24 Filed: 01/24/20 Page 1 of 9 PageID #:196




                    IN THE UNITED STATES DISTRICT COURT
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

ZACHARY VERGARA, individually and                      )
on behalf of a class of similarly situated             )
individuals,                                           )
                                                       )
                               Plaintiff,              )       No. 19-cv-06374
                                                       )
                       v.                              )
                                                       )       Hon. Gary S. Feinerman
NINTENDO OF AMERICA INC., a Delaware                   )
Limited Liability Company,                             )       Magistrate Judge Jeffrey T. Gilbert
                                                       )
                               Defendant.              )


            PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO
         DEFENDANT’S MOTION TO COMPEL ARBITRATION AND DISMISS

I.     INTRODUCTION

       Plaintiff Zachary Vergara (“Plaintiff”) brought this suit against Nintendo of America Inc.

(“Nintendo” or “Defendant”) alleging basic state-law claims for Defendant’s manufacturing and

sale of their defective Nintendo Switch gaming console. (See Complaint, Dkt. 1-2.) Instead of

litigating this case on the merits and addressing how it permitted a product with a defect that

renders it unusable to be sold to thousands of consumers, Defendant has quickly attempted to avoid

any public court proceedings by seeking to compel private and individual arbitration of Plaintiff’s

claims. However, while Defendant accuses Plaintiff of “ignor[ing] his agreement” with Nintendo

to arbitrate his claims by filing this suit (Motion to Compel (“MTC”), Dkt. 17, at 1), it is ironically

Nintendo, in its haste to avoid litigation, that has ignored the very agreement it seeks to enforce.

While Defendant’s Motion to Compel seems to present a cogent argument that on its face appears

identical to hundreds of other arbitration motions filed yearly across the country, Defendant

entirely fails to address the fact that its “End-User License Agreement” (“EULA”) specifically

                                                  1
      Case: 1:19-cv-06374 Document #: 24 Filed: 01/24/20 Page 2 of 9 PageID #:197




carves out from its arbitration provision the very claims that Plaintiff brings here. Because

Plaintiff’s claims are basic state-law claims “that may be brought in small-claims court,” by

Defendant’s own EULA agreement and language, and as found by other courts, the arbitration

provision – including the class action waiver – is entirely inapplicable. (EULA, Dkt. 18, at § 7(C)).

As such, Defendant’s Motion to Compel should be denied in its entirety, and Plaintiff should be

permitted to proceed with litigating the merits of his claims.

II.     BACKGROUND

        This suit relates to Defendant’s “Switch” game console that it released in March 2017.

(Complaint at ¶ 14.) Defendant’s Switch console consists of a portable screen that displays video

games either on its built-in screen or on a television, and two wireless controllers that can be

detached from the central unit and are used to play games on the console and otherwise control it.

(Id. at ¶¶ 14–15.) Unbeknownst to Plaintiff and other consumers nationwide, however,

Defendant’s Switch game console had a defect in the joysticks built into the controllers that would

cause the joysticks to falsely register user input, or “drift,” on their own without the user actually

moving them. (Id. at ¶¶ 16, 25, 27.) As a result, Plaintiff, like other consumers across the country,

was unable to use his Nintendo Switch for its intended purpose and had to spend additional money

to replace and repair his controllers. (Id. at ¶¶ 17–21, 26–28.)

        Plaintiff originally filed this suit in August 2019 in the Circuit Court of Cook County.

Defendant subsequently removed the case to this Court on September 25, 2019. (Dkt. 1.) Plaintiff’s

Complaint alleges state-law claims against Defendant for violation of the Illinois Consumer Fraud

and Deceptive Business Practices Act, 815 ILCS 505/1 et seq., breach of express warranty, breach

of implied warranty, and unjust enrichment. (Id. at ¶¶ 41–69.) Critically, Plaintiff’s claims all

essentially seek reimbursement for his purchase of Defendant’s Switch game console and the



                                                  2
       Case: 1:19-cv-06374 Document #: 24 Filed: 01/24/20 Page 3 of 9 PageID #:198




replacement parts and controller that he purchased—totaling approximately $361.98. (Complaint

at ¶¶ 22, 26, 28, 51, 57, 65, 69.)

III.     LEGAL STANDARD

         Whether an arbitration agreement is valid and should be applied is “a matter of contract

and a party cannot be required to submit to arbitration any dispute which he has not agreed to

submit.” AT&T Technologies, Inc. v. Communications Workers of America, 475 U.S. 643, 648

(1986); see also Mitsubishi Motors Corp. v. Soler Chrysler–Plymouth, Inc., 473 U.S. 614, 626

(1985). Courts should generally “apply ordinary state-law principles that govern the formation of

contracts” (First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995)) to determine

whether the parties agreed to arbitration as the Federal Arbitration Act “places arbitration

agreements on equal footing with other contracts[.]” Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63,

67 (2010). As the party seeking to compel arbitration, Defendant “bear[s] the burden of proving

the existence of an agreement to arbitrate by a preponderance of the evidence[.]” Mohammed v.

Uber Techs., Inc., No. 16-cv-2537, 2018 WL 1184733, at *5 (N.D. Ill. Mar. 7, 2018). Thus, “a

district court considering . . . an agreement to arbitrate should give to the party denying the

agreement the benefit of all reasonable doubts and inferences that may arise.” Regan, 85 F.Supp.3d

at 1360 (internal citations omitted).

IV.      ARGUMENT

         While Defendant attempts to enforce the arbitration and class action waiver provision

within its EULA (EULA at § 7(A)), Defendant entirely ignores the carve out provision within that

very same agreement for any “Claims . . . that may be brought in small-claims court.” (EULA at

§ 7(C)). Given that, as Defendant argues, Plaintiff “accept[ed] the EULA” (MTC at 2–3, 5), the

Court must give as much credence and weight to the carve out provision as to the arbitration and



                                                3
    Case: 1:19-cv-06374 Document #: 24 Filed: 01/24/20 Page 4 of 9 PageID #:199




class action waiver provision Defendant seeks to enforce. The carve out language is explicit. While

Section 7(A) includes the arbitration and class waiver language, Section 7(C) specifically states as

follows:

               C. Section 7(A) does not apply to any Claim (i) in which a party is
               attempting to protect its intellectual property rights (such as its
               patent, copyright, trademark, trade secret, or moral rights, but not
               including its privacy or publicity rights), or (ii) that may be brought
               in small-claims court.

(EULA at § 7(C)). Thus, this is not a situation where the carve out language only tangentially

refers to the arbitration or class waiver language in Section 7(A), nor is it unclear whether 7(C)

was meant to apply as a carve out to the language in 7(A). Rather, Section 7(C) is a separate section

that completely and explicitly excludes the arbitration and class waiver provisions as a whole for

any claim that “may be brought in small-claims court.” As such, if Section 7(C) applies to the

claims at issue here – that is, if Plaintiff’s claims could be brought in small-claims court – then

Defendant’s Motion to Compel must be denied in its entirety. Trujillo v. Apple Computer, Inc.,

578 F. Supp. 2d 979, 991 (N.D. Ill. 2008) (“A party cannot be compelled to arbitrate a dispute that

he has not agreed to arbitrate”).

       The explicit and complete carve out for any claim that may be brought in small-claims

court constitutes language that distinguishes Defendant’s arbitration clause from those clauses

typically raised in motions to compel. The language in Defendant’s arbitration clause constitutes

a sharp distinction from most arbitration agreements challenged in federal court, which rather than

excluding such claims altogether from the arbitration agreement as Defendant did here, instead

permit that “the customer may take claims to small claims court if such claims qualify to be heard

in that court.” See, e.g., Crandall v. AT & T Mobility, LLC, No. 07-cv-750, 2008 WL 2796752, at

*3 (S.D. Ill. July 18, 2008). Pursuant to the Illinois rules governing jurisdiction of small claims

courts, “a small claim is a civil action based on either tort or contract for money not in excess of
                                                 4
    Case: 1:19-cv-06374 Document #: 24 Filed: 01/24/20 Page 5 of 9 PageID #:200




$10,000, exclusive of interest and costs, or for the collection of taxes not in excess of that amount.”

Ill. Supp. Ct. Rule 281.1

       Here, Plaintiff’s claims are all common-law claims based in tort (see Count I and Count IV

for misrepresentation under the Illinois Consumer Fraud and Deceptive Business Practices Act

and unjust enrichment)2 and contract (see Counts II and III for breach of express and implied

warranty). Further, Plaintiff’s claims all seek recovery of less than $10,000.00, as at most Plaintiff

is entitled to a refund of his purchase price of the Nintendo Switch game console he purchased –

$327.00 – and the replacement controller and parts that he purchased—$19.99. (Complaint at ¶¶

22, 26, 28.) In short, there is no question that Plaintiff could have brought his claims against

Defendant in Illinois small claims court. As such, pursuant to Section 7(C) of Defendant’s own

contract, the arbitration provision and class action waiver contained in Section 7(A) – including

any issues regarding arbitrability – are simply inapplicable to Plaintiff’s claims and cannot be

enforced.

       In Horton v. Dow Jones & Company, Inc., No. 18-cv-4027, 2019 WL 952314 (S.D.N.Y.

Feb. 27, 2019), the court recently came to that very conclusion in denying a motion to compel

arbitration involving a “subscriber agreement” containing an almost identical carve out provision.

In that case, the plaintiff filed a class action suit relating to violations of the Michigan “Video

Rental Privacy Act.” 2019 WL 952314, at *1. In responding, the defendant sought to enforce an



1
  Defendant does not challenge the application of Illinois law and even cites to Illinois appellate
court rulings. (See MTC at 8–9) (citing Hubbert v. Dell Corp., 835 N.E.2d 113, 122 (Ill. App. Ct.
2005) & Hawkins v. Capital Fitness, Inc., 29 N.E.3d 442, 446 (Ill. App. Ct. 2015)).
2
  See 2314 Lincoln Park W. Condo. Ass'n v. Mann, Gin, Ebel & Frazier, Ltd., 555 N.E.2d 346,
349 (Ill. Supp. Ct. 1990) (stating that “misrepresentation” was a “tort”); Peddinghaus v.
Peddinghaus, 692 N.E.2d 1221, 1225 (Ill. App. Ct. 1998) (stating that “unjust enrichment may be
predicated . . . on a tort theory”); see also Zimmerman v. Northfield Real Estate, Inc., 510 N.E.2d
409, 415 (Ill. App. Ct. 1986) (explaining that economic losses may be recovered “in a tort action
where intentional misrepresentation is sufficiently alleged”).
                                                  5
    Case: 1:19-cv-06374 Document #: 24 Filed: 01/24/20 Page 6 of 9 PageID #:201




arbitration provision contained within a “subscriber agreement” that the plaintiff, similar to

Plaintiff here, agreed to upon purchase of a subscription by clicking a check-box. Horton, 2019

WL 952314, at *1. As in Defendant’s EULA, the defendant’s subscription agreement in Horton

contained a separate section with an arbitration provision that provided that “any controversy or

claim arising out of or relating to this Agreement . . . will be resolved by arbitration.” Id. However,

just like Defendant’s EULA, the defendant’s arbitration provision also contained a carve out that

specifically excluded “disputes that qualify for small claims court[.]” Id. The court found that this

language “expressly exempt[ed]” the plaintiff’s claims because “[u]nder New York law, Plaintiff’s

individual VRPA claim qualifies for small claims court because he does not seek damages in

excess of $5,000, and Defendant maintains an office in New York.” Id. at *3 (citing N.Y. Uniform

Dist. Ct. Act § 1801 (McKinney 2011) (“a small claim includes any cause of action in which

‘amount in dispute does not exceed five thousand dollars . . . provided that the defendant . . . has

an office . . . within a district of the court in the county’”)). As the court found in Horton, there is

no question that Plaintiff’s claims could be brought in small claims court such that they are

“exempt” from the arbitration provision within Section 7(A).3

       To the extent that Defendant argues that it’s definition of “Claim” for purposes of the carve

out in Section 7(C) somehow extends beyond the claims Plaintiff has brought in this litigation,

such language should be interpreted in Plaintiff’s favor. Specifically, Defendant’s EULA defines

“Claim” as “[a]ny matter we are unable to resolve and all disputes or claims arising out of or



3
  Nor is there any question that Section 7(C) also exempts Plaintiff’s claims from the class action
waiver in Section 7(A). Unlike in Horton where the carve out provision was incorporated into the
arbitration and class action waiver provision itself, and thus the court found it worked to carve out
small claims only from arbitration (see 2019 WL 952314, at *2), Defendant’s carve out provision
is contained separately in Section 7(C), which specifically and completely carves out from Section
7(A) all claims qualifying for small claims court—including both from arbitration and the class
action waiver in Section 7(A).
                                                   6
     Case: 1:19-cv-06374 Document #: 24 Filed: 01/24/20 Page 7 of 9 PageID #:202




relating to this Agreement, including its formation, enforceability, performance, or breach (each,

a ‘Claim’)[.]” (EULA at § 7(A)). However, Defendant fails to define “matter,” “dispute,” or

“claim.” As such, “the doctrine of contra proferentem requires that ambiguities in the terms of a

contract are construed against the drafter.” Lakeview Collection Inc. v. Bank of Am., N.A., 942 F.

Supp. 2d 830, 849, n.8 (N.D. Ill. 2013) (internal citations omitted); see also Teras Chartering, LLC

v. Hyupjin Shipping Co., No. 16cv-0188, 2017 WL 3424960, at *5 (W.D. Wash. Aug. 9, 2017)

(“In cases of doubt, an instrument is to be taken against the party that drew it”) (collecting

authorities).

        While Defendant could have specifically defined “Claim” to include “any lawsuit we are

unable to resolve,” or “any legal proceeding,” such that Plaintiff’s class action suit as a whole

would have fallen with the definition of a “Claim” that could not be brought in small claims court,

Defendant did not do so. Indeed, Defendant could also have included language in Section 7(C)

stating that the class action waiver applies even if claims could have been brought in small claims

court. But it chose not to include such language. Instead, Defendant, as in Horton, specifically

focused on Plaintiff’s “disputes” and “claims,” which are the common-law claims that Plaintiff

has brought against Defendant and which he could have just as easily filed in small claims court.

While Defendant may not have anticipated the consequences of its decision to draft an

unconventional arbitration agreement with a separate carve out provision, Defendant cannot

ignore the very agreement that it reached with Plaintiff and enforce arbitration of claims it itself

specifically exempted.




                                                 7
     Case: 1:19-cv-06374 Document #: 24 Filed: 01/24/20 Page 8 of 9 PageID #:203




V.     CONCLUSION

       For the foregoing reasons, Defendant’s Motion to Compel Arbitration and Dismiss should

be denied in its entirety and Plaintiff should be allowed to proceed with litigating this case on the

merits and in this Court.



Dated: January 24, 2020                               ZACHARY VERGARA, individually and
                                                      on behalf of a class of similarly situated
                                                      individuals

                                                      By: /s/ Eugene Y. Turin
                                                          One of Plaintiff’s Attorneys

Eugene Y. Turin
MCGUIRE LAW, P.C.
55 W. Wacker Drive, 9th Fl.
Chicago, IL 60601
Tel: 312-893-7002
eturin@mcgpc.com

Attorneys for Plaintiff




                                                 8
    Case: 1:19-cv-06374 Document #: 24 Filed: 01/24/20 Page 9 of 9 PageID #:204




                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 24, 2020, I electronically filed the foregoing Plaintiff’s

Memorandum of Law in Opposition to Defendant’s Motion to Compel Arbitration and Dismiss

with the Clerk of the Court using the CM/ECF system. A copy of said document will be

electronically transmitted to all counsel of record.



                                               By: /s/ Eugene Y. Turin




                                                  9
